Citation Nr: 0312590	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-13 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hysterectomy.  

2.  Entitlement to service connection for gall bladder 
removal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for hysterectomy and gall bladder removal.  Although the 
veteran initially requested a Travel Board hearing, she 
withdrew her hearing request in a statement dated in October 
2002.  The issue of entitlement to service connection for 
gallbladder removal is addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the issue of 
entitlement to service connection for hysterectomy has been 
obtained.  

2.  Pelvic disease that led to the veteran's post service 
hysterectomy was acquired during service.  


CONCLUSION OF LAW

Service connection for hysterectomy is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to the issue decided below in view 
of the disposition reached.  Although development was 
undertaken by the Board following certification of the 
appeal, remand of the issue of entitlement to service 
connection for hysterectomy is unnecessary in view of the 
complete grant of the benefit sought on appeal.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003); 38 C.F.R. § 20.1304(c) (as in effect prior to Feb. 22, 
2002).  Finally, the representative's January 2003 request 
that this case be referred to an independent medical expert 
for an etiologic opinion is moot with respect to the claim 
for service connection for hysterectomy.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The record shows that the veteran underwent laparoscopic 
surgery in August 1991 for complaints of chronic pelvic pain.  
The procedure involved hysteroscopy, video laseroscopy, CO2 
laser adhesiolysis bilaterally, and chromotubation.  The 
operative report reflects a postoperative diagnosis of 
moderately severe bilateral pelvic adhesive disease with 
proximal tubal occlusion disease bilaterally.  Although the 
discharge summary indicates that a previous work-up was 
negative with a negative ultrasound, the history elicited on 
admission suggested a longstanding problem.  It was then 
reported that she had "a history of basically chronic pelvic 
pain which is of essentially several years' duration, 
worsening over the past several months."  (Emphasis added.)  
Dr. Ross's operative reports shows that there was very marked 
pelvic adhesive disease bilaterally "suggestive of old 
pelvic inflammatory disease."  (Emphasis added.)  Although 
the discharge summary also indicates that the ovaries 
appeared unremarkable with no evidence of endometriosis, the 
surgical pathology report shows that tissue submitted for 
diagnosis included a fragment of surface endometrial tissue 
predominantly stromal and probably in a proliferative phase.  
Also submitted was "tissue post fundus uterus" the analysis 
of which suggested "one focus of possible endometriosis with 
crush artifact."  

A Pap smear collected in March 1990 in conjunction with a 
periodic physical examination for the Air Force Reserve was 
abnormal and showed "fungal organisms morphologically 
consistent with Candida SP inflammation."  

Dr. Ross's treatment notes show that the veteran was seen in 
August 1990 for a problem with vaginismus.  When seen the 
following April, an examination was unremarkable, and an 
ultrasound was normal.  When seen in June 1991, however, the 
veteran complained of a chronic feeling of discomfort in her 
pelvis that she had had for many years.  Dr. Ross indicated 
that she could find no cause for the veteran to have pelvic 
pain but also indicated that she should consider a 
laparoscopy if the pelvic pain persisted.  

In April 1995, the veteran was admitted to a private hospital 
with what was described as refractory pelvic pain and 
documented extensive pelvic adhesive disease and 
endometriosis and tubal occlusion.  During hospitalization, 
she underwent a total abdominal hysterectomy, bilateral 
salpingo-oophorectomy, extensive lysis of adhesions, cautery 
of endometriosis, and an "indicated appendectomy".  Dr. 
Dudan's operative report reflects postoperative diagnoses of 
pelvic adhesive disease, endometriosis, and refractory pelvic 
pain.  The final diagnoses on discharge from the hospital 
were severe pelvic tubo-ovarian adhesive disease with 
endometriosis, and hemosiderosis of the appendix consistent 
with endometriosis of the appendix.  

In correspondence dated in October 1996, Dr. Dudan noted that 
he had first evaluated the veteran in March 1995 and that she 
then had a longstanding history of refractory pelvic pain.  
He also noted that the pathology report following the April 
1995 surgery confirmed extensive adhesive disease and 
endometriosis of the pelvic organs as well as endometriosis 
involving the appendix.  Although Dr. Dudan stated that her 
problem began during service, he appears to have assumed that 
her service concluded in 1991, when she was discharged from 
the Reserves, not 1989, when she left active duty.  Dr. 
Ross's March 1997 opinion regarding the onset of the 
veteran's problems similarly locates her separation from 
service in February 1991.  

Dr. Thornton's letter in December 1997 notes that she treated 
the veteran in 1994 and 1995 and that the veteran had a 
"text book case of endometriosis" while on active duty in 
the Air Force, although Dr. Thornton did not specify the 
veteran's dates of active duty.  However, in letters dated in 
November 2000 and May 2003, Dr. Thornton said that the 
veteran was on active duty from 1984 to 1991.  Dr. Thornton 
also noted that Dr. Ross had diagnosed the veteran with stage 
IV endometriosis with a laparoscopy in 1991 and that such an 
extensive stage of disease does not occur over a short period 
of time.  

Dr. Thornton's statement that the veteran already had 
extensive pelvic disease when she underwent surgery in 1991 
is consistent with other evidence of record that places the 
onset of her pelvic disease in service.  However, her service 
medical records are negative for complaints or findings of 
pelvic disease.  It is notable that the VA examiner in April 
2003 indicated that the veteran had always had severe 
dysmenorrhea, and a history elicited on her examination for 
service entrance in December 1983 indicates that she had had 
a change in her menstrual pattern.  However, pelvic disease 
was not identified on clinical examination at that time, and 
the presumption of soundness is therefore applicable.  See 
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b)(1) (2002); Crowe v. Brown, 7 Vet. App. 238, 245-46 
(1994).  A notation recorded apparently at separation from 
service indicates that she missed her menstrual cycle "times 
3 months Dec 87 - Feb 88, no treatment sought."  

The VA examiner concluded in April 2003 that "[i]t is as 
likely as not that the chronic gynecological disease started 
premilitary when she stated she always had dysmenorrhea but 
[that] the symptomatology got worsened during the military 
service and got much worse after being discharged from the 
military service."  However, the following month, a 
gynecology consultant was of the opinion that the veteran's 
endometriosis "almost certainly" predated the initial 
surgery in 1991 "by several years."  

The evidence of record is equivocal as to the actual onset of 
the pelvic disease that led to the hysterectomy at issue on 
this appeal.  There is certainly some significant evidence 
that the problem preexisted service, but there is also 
significant evidence that the onset of the pelvic disease 
occurred during the veteran's period of active duty.  In 
these circumstances, the Board will accord the veteran the 
benefit of the doubt and find that her hysterectomy was a 
residual of a disease process that began in service.  See 
38 U.S.C.A. § 5107(b).  It follows that, to this extent, the 
appeal must be granted.  


ORDER

Service connection for hysterectomy is granted.  


REMAND

The issue of entitlement to service connection for 
gallbladder removal remains in appellate status.  The veteran 
contends that she had to have her gallbladder removed due to 
endometriosis.  As mentioned above, following the 
certification of this case to the Board, it was determined 
that additional development of the record was needed.  
Development was therefore undertaken pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which became effective with respect to 
appeals such as this one that were pending before the Board 
on February 22, 2002.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002).  The development undertaken in this case included 
requesting additional evidence from the veteran, which was 
subsequently received, and providing VA examinations, which 
were performed in April and May 2003.  As reflected above, 
the reports of these examinations are of record.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
the appellant's representative) waived in writing initial RO 
consideration or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
supra.  Under the law, final decisions on appeals to the 
Secretary are made by the Board.  38 U.S.C.A. § 7104(a) (West 
2002).  

The record also shows that the veteran has filed a timely 
notice of disagreement with the February 2001 denial of her 
claim for service connection for a dental condition.  It is 
apparent that the RO is continuing to develop the dental 
claim.  Thus, the record does not show that the issue has 
been addressed in a statement of the case.  However, because 
of the outstanding notice of disagreement, the Board must 
assume jurisdiction of the issue for which an appeal has been 
initiated and remand the matter for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
furnished to the veteran and her 
representative in June 2001.  After 
undertaking any indicated development, 
the RO should readjudicate the claim for 
service connection for gallbladder 
removal.  

2.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
her representative provided with an 
appropriate opportunity to respond.  

3.  The RO should also furnish the 
veteran and her representative with a 
statement of the case and provide them 
with an opportunity to submit a 
substantive appeal on the issue of 
entitlement to service connection for 
dental trauma, unless this action has 
already been undertaken or a complete 
grant of the claimed benefit has 
occurred.  The veteran and her 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

